

116 HRES 1125 IH: Expressing support for prioritizing racial and ethnic diversity in clinical trials for therapies, diagnostics, and vaccines for COVID–19.
U.S. House of Representatives
2020-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1125IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2020Mr. Engel (for himself, Mr. Espaillat, Ms. Barragán, Mrs. Hayes, Ms. Lee of California, Mr. Price of North Carolina, Ms. Norton, Mr. Payne, Mr. Sires, Mr. Trone, Mr. Cohen, Mr. Bera, Mr. Nadler, Ms. Sewell of Alabama, Mr. Cisneros, Mr. McGovern, Mr. Meeks, Mr. San Nicolas, Ms. Johnson of Texas, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for prioritizing racial and ethnic diversity in clinical trials for therapies, diagnostics, and vaccines for COVID–19.Whereas the novel coronavirus (SARS–CoV–2) causes COVID–19 and has claimed over 183,000 American lives as of September 1, 2020, according to the Centers for Disease Control and Prevention;Whereas the COVID–19 pandemic has disproportionately impacted communities of color;Whereas African Americans are nearly twice as likely to die from COVID–19 than White Americans;Whereas American Indians and Alaska Natives are more than five times more likely to be hospitalized for COVID–19 than White Americans;Whereas African Americans and Hispanic or Latino Americans are more than four and one-half times as likely to be hospitalized for COVID–19 than White Americans;Whereas Native Hawaiians and Pacific Islanders are 10 times more likely to be hospitalized for COVID–19 than White Americans;Whereas racial and ethnic communities have historically been underrepresented in clinical trials, and factors cited as explaining this underrepresentation include social and financial barriers as well as mistrust in research participation stemming from historical discriminatory and abusive practices; andWhereas surveys show skepticism among communities of color about the safety of a potential COVID–19 vaccine despite vaccination rates that are typically as high as those of other communities: Now, therefore, be itThat it is the sense of the House of Representatives that Federal agencies should—(1)take appropriate actions to ensure meaningful engagement of communities of color in the conduct of COVID–19 research and participation in clinical trials for COVID–19 diagnostics, therapies, and vaccines;(2)take steps to codevelop with communities of color strategies that address and resolve financial and social barriers that may prevent the participation of racial and ethnic communities in clinical trials; and(3)partner with community groups, faith-based organizations, and health care facilities to conduct outreach to communities of color and improve equitable access to safe and effective COVID–19 vaccines that are licensed by the Food and Drug Administration.